Title: To John Adams from Samuel Allyne Otis, 6 May 1796
From: Otis, Samuel Allyne
To: Adams, John



Sir
Philada May 6t 1796

Agreeable to promise I do myself the honor to inform you that the Senate have elected Mr Levermor Pres pro tem. 13 out of 19.
In regard to accommodating you the next winter I have not yet made my own arrangements. I have some expectation of removing from the house I now possess; Yet I know not to what house I shall remove. Add to this the difficulty of engaging & retaining good servants, makes it almost impracticable to arrange ones family to our wishes.
With our best remembrances to Mr Adams & friends /  I am /  Very respectfully /  Your most humble Sert
Sam A. Otis